EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 2, 10-15, 18, and 20 are cancelled.  Claims 23-30 are new.  Claims 1, 3-9, 16, 17, 19 and 21-30 are pending and under examination.

Applicant Response After Final
The applicant filed an after final response under the AFCP2.0 reconsideration program on 03/03/2021 (now entered).   Examiner’s amendments were needed to put the after final claims in condition for allowance and these will be applied to applicant’s amendments that were submitted after final.  
 
Priority
	The instant application claims priority from US provisional application 63/003,249 filed on 3/31/2020 and US provisional application 62/961,994 filed on 1/16/2020.  
	The filing receipt was updated on 8/27/2021 based on applicant’s petition from 2/12/2021.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 03/03/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 03/03/2021 and agreed upon examiner’s amendments (see below).  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Witters on 3/11/2021.   These apply to the claim set from 03/03/2021.  

Cancel claims 19, 29 and 30 are cancelled.  

Claim 1 reads:
A method of reducing the virulence of a coronavirus in a human comprising applying to the human a solution to at least one of the mouth, the nasal cavities, the lungs, the eyes, or the vagina of the human, or injecting a solution intravenously to the human, wherein the applied or injected solution comprises an effective amount of an isomerized or conjugated linoleic acid cation salt having a conjugated diene for at least a 2 log kill of the coronavirus, wherein the conjugated diene has a structure of –C=C-C=C-; and wherein the at least a log 2 kill of the coronavirus is within two minutes of the applying or injecting of the solution.  

Claim 3 reads:
The method of claim 1, wherein the coronavirus comprises SARS CoV 2 (COVID 19).  


Claim 4 reads:
The method of claim 1, wherein the solution further comprises at least one of water, amino acid, and alcohol.

Claim 5 reads:
The method of claim 1, wherein the solution comprises the cations at least at a molar equivalent to the conjugated diene in the solution.  

Claim 6 reads:
The method of claim 1, wherein the cations are selected from the group consisting of lithium, sodium, potassium, rubidium, and combinations thereof.  

Claim 7 reads:
The method of claim 1, wherein the cations are potassium.  

Claim 9 reads:
The method of claim 5, wherein the solution comprises the cations at a molar ratio of the cations to the conjugated diene between about 1:1 and 5:1.  

Claim 16 reads:
The method of claim 1, wherein the solution has a concentration of the conjugated diene between 0.1 millimolar and 500 millimolar.  


Claim 17 reads:
The method of claim 16, wherein the solution has a concentration of the conjugated diene between 0.2 millimolar and 60 millimolar.  

Claim 21 reads:
A method of sanitizing or disinfecting a surface, area, object, or porous or non-porous material contaminated by a coronavirus, comprising applying a solution comprising an effective amount of an isomerized or conjugated linoleic acid cation salt having a conjugated diene with a structure of –C=C-C=C- to the surface, the area, the object, or the porous or non-porous material, wherein the solution comprising an effective amount of the isomerized or conjugated linoleic acid cation salt having the conjugated diene for at least a 2 log kill of coronavirus within two minutes of the applying of the solution.  

Claim 22 reads:
The method of claim 21, wherein the coronavirus comprises SARS CoV 2 (COVID-19) and the application of the solution reduces the virulence of SARS CoV 2 (COVID-19).  

Claim 23 reads:The method of claim 21, wherein the solution further comprises at least one of water, amino acid, and alcohol.  



Claim 24 reads:
The method of claim 21, wherein the solution comprises the cations at least at a molar equivalent to the conjugated diene in the solution.  

Claim 25 reads:
The method of claim 21, wherein the cations are selected from the group consisting of lithium, sodium, potassium, rubidium, and combinations thereof.  

Claim 26 reads:
The method of claim 21, wherein the cations are potassium. 

Claim 27 reads:
The method of claim 24, wherein the solution comprises the cations at a molar ratio of the cations to the conjugated diene between about 1:1 and 5:1.  

Claim 28 reads: 
The method of claim 21, wherein the solution has a concentration of the conjugated diene between 0.1 millimolar and 500 millimolar.  

Reasons for Allowance
	The examiner has considered applicant’s arguments and agrees that if the applicant provided for the virus being coronavirus (the genus group that contains COVID-19 as well as other coronaviruses such as SARS, MERS, HKU1 and others), the applicant would be in scope 
	Applicant’s claims provide for contacting surfaces where the active ingredient will directly contact the coronavirus.  In view of the specification “applying a solution to at least one of a mouth, nasal cavities, lungs, eyes, and vagina”, this is a topical application (applied direct to mouth, nasal cavities, etc.) of the solution to bodily areas where coronavirus will be present for direct contact to reduce virulence of the coronavirus.  Applicant also provides for intravenous injection (directly into the bloodstream).  Again, an area (blood) where coronavirus is present in an infected subject.   
Conclusion
Claims 1, 3-9, 16, 17, and 21-28 are allowed with examiner’s amendments above. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613